DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-22 are pending in the application, claims 11-18 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-10 and 19-22 in the reply filed on 7 November 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7 November 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 28 July 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeum et al. (US 2018/0132371 A1) in view of Park (US 2016/0221293 A1).
Regarding Claims 1 and 19:  Yeum discloses a display device comprising a display panel (DP) and a window substrate (WD) provided on one surface of the DP; wherein the DP includes at least one display area (DA) and a non-display area (NDA) on at least one side or surrounding the DA; wherein the WD includes a first glass substrate (GL1), a second glass substrate (GL2), and an interlayer (ML) between GL1 and GL2; wherein the DP is provided on GL1 or GL2 of the WD by an optically clear adhesive layer (not shown); wherein the display device is foldable at a flexible area (FA), the FA being disposed between a first rigid area (RA1) and a second rigid area (RA2); and wherein RA1 and RA2 are disposed in parallel to each other and facing one another  (figures 5, 6B, [0060], [0061], [0124], [0128], [0143], [0146]-[0148], [0151],  of Yeum).  Specifically, Yeum provides for --a window comprising: a first glass substrate having a first thickness and comprising a first flat part and a second flat part, which face each other, with a first curved part disposed therebetween; and a second glass substrate having a second thickness, disposed at an inner side of the first glass substrate, and comprising a third flat part and a fourth flat part, which face each other, with a second curved part disposed therebetween-- {instant claim 1} and --a window comprising: a first glass substrate comprising a first flat part and a second flat part, which face each other, with a first curved part disposed therebetween; and wherein the first glass substrate comprises: a first area in a plan view; and a second area, and the first area surrounds the second area-- {instant claim 19}.
Yeum fails to disclose --a light shielding layer disposed between the first glass substrate and the second glass substrate or disposed at an inner side of the second glass substrate-- {instant claim 1} and --a light shielding layer disposed at an inner side of the glass substrate, wherein the first glass substrate comprises: a first area which overlaps the light shielding layer in a plan view; and a second area which does not overlap with the light shielding layer-- {instant claim 19}.
Park discloses a display device (ref. #10) including: a display panel (ref. #110) including a display area (DA) and a non-display area (NA), the NA surrounding the DA; and a window (ref. #120) covering and coupled to a face of the display panel (figure 1, [0006], [0040], [0042], and [0043] of Park).  Park also discloses that the window can include a light-transmitting area (TA) and a light-blocking area (CA), which can surround the TA, wherein the TA may correspond to the DA of the display panel, and the CA may correspond to the NA of the display panel (figure 1 and [0045] of Park).  It is also disclosed by Park that the window includes a transparent substrate (ref. #121) of glass and a printed pattern (ref. #122), wherein the transparent substrate includes opposing first and second surfaces, first surface of the transparent substrate facing the display panel, the printed pattern being disposed on either the first or second surface in the peripheral area corresponding to the NA of the display panel and CA of the window ([0049]-[0052] of Park).  Park further discloses that the printed pattern (ref. #122) can be a stack of printed layers that block light ([0045] and [0053] of Park).  (In the instant case, the one outer most layer (ref. #122d and #122d') is considered equivalent to the claimed "light shielding layer".)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the window including a transparent substrate and a printed layer as either the "first glass substrate" or the "second glass substrate" of the window disclosed by Yeum in order to have --a light shielding layer disposed between the first glass substrate and the second glass substrate or disposed at an inner side of the second glass substrate-- {instant claim 1} and --a light shielding layer disposed at an inner side of the glass substrate, wherein the first glass substrate comprises: a first area which overlaps the light shielding layer in a plan view; and a second area which does not overlap with the light shielding layer-- {instant claim 19}.  One of ordinary skill in the art would have been motivated to have incorporated the window including a transparent substrate and a printed layer as either the "first glass substrate" or the "second glass substrate" of the window disclosed by Yeum, from the stand-point of blocking the transmission of unnecessary light therethrough and hiding, from view, part of the display panel where no image is displayed ([0045] of Park).
Regarding Claim 2:  Yeum in view of Park discloses that each of the first glass substrate and the second glass substrate comprises: a first area which overlaps the light shielding layer in a plan view; and a second area which does not overlap with the light shielding layer, wherein the first area surrounds the second area (figure 1 and [0045] of Park; figures 5, 6B, and 9 of Yeum).
Regarding Claim 3:  Yeum in view of Park discloses that the light shielding layer is disposed at the inner side of the second glass substrate, and the first glass substrate has a thickness greater than a thickness of the second glass substrate ([0051] of Park; [0068], [0070], and [0071] of Yeum).
Regarding Claim 5:  Yeum in view of Park discloses a [cured] adhesive layer disposed between the first glass substrate and the second glass substrate ([0060] and [0064] of Yeum).
Regarding Claim 6:  Yeum in view of Park discloses that the light shielding layer is disposed between the first glass substrate and the second glass substrate, and the first glass substrate has a thickness less than a thickness of the second glass substrate ([0051] of Park; [0068], and [0070] of Yeum).
Regarding Claim 9:  Yeum in view of Park discloses that the window has a radius of curvature of about 1 mm to about 10 mm ([0069] and [0108] of Yeum); which overlaps the presently claimed range of --about 3 mm to about 4 mm--.  Yeum differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yeum, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
 and that the total thickness of the window is at least 190 µm ([0066] of Yeum).
Regarding Claim 10:  Yeum in view of Park discloses the claimed invention, but does not explicitly recite the average distance between the third flat part and the fourth flat part is in a range from --about 6 mm to about 8 mm--.  However, given that Yeum in view of Park discloses that the window can have a radius of curvature of about 1 mm to about 10 mm, and that the third flat part and fourth flat part face each other and are parallel (figure 6B, [0069] and [0108] of Yeum).  At the time the invention was made, a person having ordinary skill in the art could have calculated the average distance between the third flat part and the fourth flat part to be in a range from about 2 mm [= 2 * (1 mm)] to about 20 mm [= 2 * (10 mm)]; which overlaps the presently claimed range of --about 6 mm to about 8 mm--.  Yeum differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yeum, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 20:  Yeum in view of Park discloses that the window further comprises a second glass substrate which is disposed at an inner side or an outer side of the first glass substrate and comprises a third flat part and a fourth flat part, which face each other, with a second curved part disposed therebetween (figures 5, 6B, [0060], [0061], [0124], [0128], [0143], [0146]-[0148], [0151],  of Yeum).
Regarding Claim 21:  Yeum in view of Park discloses that the second glass substrate is disposed at the inner side of the first glass substrate, and the first curved part has an inner radius of curvature greater than an outer radius of curvature of the second curved part (figures 5, 6B, [0060], [0061], [0124], [0128], [0143], [0146]-[0148], [0151],  of Yeum).
Regarding Claim 22:  Yeum in view of Park discloses that the second glass substrate is disposed at the outer side of the first glass substrate, and the first curved part has an outer radius of curvature equal to or less than an inner radius of curvature of the second curved part (figures 5, 6B, [0060], [0061], [0124], [0128], [0143], [0146]-[0148], [0151],  of Yeum).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeum et al. (US 2018/0132371 A1) in view of Park (US 2016/0221293 A1) as applied to claim 1 above, and further in view of Kim et al. (KR 10-2016-0124449 A).
Yeum in view of Park is relied upon as described above.
Regarding Claim 8:  Yeum in view of Park discloses that the light shielding layer can be formed by screen printing ([0071] of Park), but fails to disclose --the light shielding layer has a thickness in a range from about 5 µm to about 10 µm--.
Kim discloses the process of screen printing about the perimeter of a glass substrate, wherein the resulting film thickness is from 1 µm to 10 µm ([0001], [0048], and [0050]-[0052] of Kim); which overlaps the presently claimed range of --about 5 µm to about 10 µm--.  Kim differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kim, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the printed glass of Kim with the window disclosed by Yeum in view of Park in order to have --the light shielding layer having a thickness in a range from about 5 µm to about 10 µm--.  One of ordinary skill in the art would have been motivated to have combined the printed glass of Kim with the window disclosed by Yeum in view of Park, since such a modification would have involved a mere change in the thickness of the light shielding layer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781